DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 14 March 2022, the status of the claims is as follows:
Claim 1 is currently amended; 
Claims 2-6 and 9 are as originally filed;
Claims 10 and 21-29 are previously presented; and
Claims 8 and 11-20 are cancelled.

Reasons for Allowance
3.	Claims 1-6, 9, 10, and 21-29 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 1-6, 9, and 21, in the prior Office Action, p. 9, mailed 13 October 2021, dependent claim 7 was indicated as allowable if rewritten in independent form including all of the limitations of the base claim.  Applicant amended claim 1 to include the allowable subject matter of dependent claim 7 and cancelled claim 7.  Thus, claim 1, along with its dependent claims 2-6, 9, and 21, are allowable for the reasons stated in the prior Office Action, and the rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Donnay et al., U.S. Patent Application Publication No. 2012/0303043 A1 (“Donnay”), is withdrawn. 
As to Claims 10 and 22-29, these claims are allowed for the reasons stated in the prior Office Action, pp. 9-10, mailed 13 October 2021.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/24/2024